Case 18-50818-JKS Doc18 Filed 09/24/19 Page 1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC, Case No. 17-12560 (BLS)
et al,,!

(Jointly Administered)
Remaining Debtors.
WOODBRIDGE LIQUIDATION TRUST,

 

Plaintiff,
vs. Adv. Proc. Case No. 18-50818 (BLS)
JEFFREY L, WENDEL; PROVIDENCE TRUST GROUP,

LLC FBO JEFFREY L. WENDEL; JIC, INC. FBO
RETIREMENT PLAN FBO JEFFREY WENDEL; JODI

 

 

 

M. WENDEL,
Defendants.
AFFIDAVIT OF SERVICE
STATE OF DELAWARE )
COUNTY OF NEW CASTLE *

Elizabeth C. Thomas, being duly sworn according to law, deposes and says that she is
employed by the law firm of Pachulski Stang Zieh! & Jones LLP, counsel to the Woodbridge Liquidation
Trust, plaintiff in the above-captioned matter, and that on the 18th day of September, 2019, she caused a
copy of the following to be served upon the attached service list in the manner indicated:

[Signed] Amended Agreed Scheduling Order [Docket No. Ady. Docket No. 17]

(ht Ll AI VAN,

Elizabeth C. Thomas
SWORN TO AND SUBSCRIBED
by me on this “2 Cflay of September, 2019.

ee fn z
N ubli
My Com ea te On

Ot
Ns
“ (oe PIRES =

PRIL 12, 2020

a

‘NM

' The Remainiig, aera a digits of their respective federal tax identification numbers are as follows: Woodbridge
Group of Compatties, ALL, G\ (3603)8and Woodbridge Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors’ mailing
address is 14140 Ventura Boxkbvard #302, Sherman Oaks, California 91423.

DOCS_DE:223925.2 94811/003
Case 18-50818-JKS Doc 18

Woodbridge Advs. 18-50824, 18-50818
Service List

Doc #223445

01-First Class Mail

VIA FIRST CLASS MAIL
Michael J. Joyce, Esq.

O’Kelly Ermst & Joyce, LLC
901 N. Market Street, 10th Floor
Wilmington, Delaware 19801

DOCS_DE:223445.2 94811/003

Filed 09/24/19 Page 2 of 2
